IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 96-40463
                        Conference Calendar



MILTON CHARLES SMITH,

                                         Plaintiff-Appellant,

versus

PHIL GOODWIN, Jail Administrator,
Cherokee County Jail;
KELVIN WALKER, Officer,
Cherokee County Jail,

                                         Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:95-CV-889
                         - - - - - - - - - -
                           October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Milton Charles Smith, Texas prisoner # 618722, appeals the

dismissal as frivolous of his civil rights complaint pursuant to

28 U.S.C. § 1915(d), the relevant portion of which has been

redesignated as § 1915(e)(2)(B)(i) by § 804 of the Prison

Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40463
                               - 2 -

(1996).   Smith argues generally that the dismissal of his denial-

of-medical-care claim was in error.   We have reviewed the record

and Smith’s brief and AFFIRM the dismissal for essentially the

same reasons set forth by the magistrate judge.    Smith v. Goodwin

et al., No. 6:95cv889 (E.D. Tex. May 6, 1996).    AFFIRMED.